Citation Nr: 0701941	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-07 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of a creative organ secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to SMC based on loss of use of a creative 
organ as a result of exposure to herbicides.

(The veteran's claim of entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services rendered from October 10, 2000 to October 13, 
2000 is the subject of a separate Board of Veterans' Appeals 
decision issued this same date.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from April 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge in July 2004.  This 
matter was previously before the Board and was remanded in 
October 2004.  In November 2006, the Board denied the 
veteran's motion for another hearing.


FINDINGS OF FACT

1.  The record does not show that the veteran currently has 
loss of use of a creative organ as a result of his service-
connected PTSD.

2.  The record does not show that the veteran currently has 
loss of use of a creative organ as a result of exposure to 
herbicides.




CONCLUSIONS OF LAW

1.  The criteria for SMC based on the loss of use of a 
creative organ as secondary to service-connected post-
traumatic stress disorder (PTSD) have not been met. 38 
U.S.C.A. §§ 1110, 1114(k), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.350(a) (2006).

2.  The criteria for SMC based on the loss of use of a 
creative organ as a result of exposure to herbicides have not 
been met. 38 U.S.C.A. §§ 1110, 1114(k), 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2006).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO provided VCAA notice subsequent to the April 
2003 rating decision on appeal.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adverse RO decision, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that notice error of this kind 
may be non-prejudicial to a claimant.  In this respect, all 
the VCAA requires is that the duty to notify is satisfied, 
and that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the November 2004, March 2005, and August 2006 letters, VA 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the letters, VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letters also explicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  Thus, the Board finds that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   With respect to the issues decided here, by way of an 
August 2006 letter, the veteran was provided with notice of 
what type of information and evidence was needed to establish 
an effective date and a disability rating for the claim on 
appeal.  Thus, the requirements of Dingess have been 
satisfied

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Analysis

Under the applicable criteria, SMC under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of one or more creative organs.  38 
C.F.R. § 3.350(a).

In this case, the veteran claims that his current loss of use 
of a creative organ is due to either his service-connected 
PTSD or to exposure to herbicides during active duty service.

Turning first to the issue of loss of use of a creative organ 
as due to service-connected PTSD, the Board notes that the 
veteran testified at his July 2004 Board hearing that he 
believes that his PTSD has caused his erectile dysfunction 
and submitted a medical article which notes that erectile 
dysfunction can have both physical and psychological causes.  
Nevertheless, where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  To this end, the Board notes the December 2004 
VA examination report which addresses the etiology of the 
veteran's current erectile dysfunction.

The December 2004 VA examination report reflects that the 
examiner reviewed the veteran's claims file and noted his 
multiple medical problems, including coronary artery disease, 
hypertension, obesity with obstructive sleep apnea, 
hypothyroidism, multiple sclerosis and peripheral neuropathy.  
The veteran reported that his impotence began in 1985.  After 
physical examination and laboratory testing, the examiner 
diagnosed the veteran with erectile dysfunction.  The 
examiner opined that the veteran's erectile dysfunction has 
multiple causes, including vascular, artherosclerotic, 
hypothyroidism, multiple sclerosis, his medications and 
psychogenic causes.  The examiner opined that it was 
difficult to determine with absolute certainly which of these 
conditions was the major contributing etiological factor.  
The examiner noted that he could not offer an opinion as to 
whether or not the veteran's erectile dysfunction was caused 
by his service-connected PTSD without resorting to mere 
speculation.  There are no contrary medical opinions of 
record.

In short, the competent medical evidence of record does not 
demonstrate that it is at least as likely as not that the 
veteran's erectile dysfunction is due to his service-
connected PTSD.  Therefore, the preponderance of the evidence 
is against a finding that the veteran's erectile dysfunction 
is secondary to his service-connected PTSD.  It therefore 
follows that entitlement to SMC based on loss of use of a 
creative organ as secondary to PTSD is not warranted.

The Board now turns to the veteran's contention that his 
erectile dysfunction is due to his exposure to herbicides.   
Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as 
to veterans who served in Vietnam during a certain time 
period, certain diseases may be presumed to have resulted 
from exposure to certain herbicide agents such as Agent 
Orange.  The Board notes that the veteran did serve in 
Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).  However, for purposes of this 
decision, the Board notes that the list of diseases 
associated with exposure to certain herbicide agents does not 
include erectile dysfunction.  See 38 C.F.R. § 3.309(e).

Questions regarding the correct diagnosis of a disorder and 
questions of the etiology of a disorder are clearly medical 
in nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this regard, the medical evidence of record includes a 
December 2004 VA examination report.  After reviewing the 
veteran's c-file, the examiner stated that exposure to 
herbicides has not been proven to cause erectile dysfunction.  
The examiner also stated that the herbicides used in Vietnam 
have been determined to be associated with subsequent 
development of certain conditions which does not include 
erectile dysfunction.  There are no contrary medical opinions 
of record.  The Board sympathizes with the veteran, 
recognizes his service in Vietnam, concedes his exposure to 
herbicides as a part of such service, and understands fully 
his contentions.  Nevertheless, there is no objective 
competent medical evidence of record demonstrating that it is 
at least as likely as not that the veteran's current erectile 
dysfunction is etiologically related to exposure to 
herbicides during active duty service.  Thus, it follows that 
SMC based on loss of use of a creative organ due to exposure 
to herbicides during active duty service is not warranted.

In arriving at this decision to deny the claim for SMC, the 
Board has considered the applicability of the benefit-of-the- 
doubt doctrine; however, in the absence of current competent 
evidence to support the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to SMC based on loss of use of a creative organ 
secondary to service-connected PTSD is denied.

Entitlement to SMC based on loss of use of a creative organ 
as a result of exposure to herbicides is denied.




____________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


